DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-43 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 recites “generating, based only on the first output signal and free of first leg angle information, a first indicator of a strength of a first knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the first leg” in line 28-31, which seems to include the negative limitation “free of first leg angle information”, but the Examiner cannot find support for such a limitation in the specification as originally filed.  “Any claim containing a negative limitation which does not have basis in the original disclosure 
Claim 35 recites “generating, based only on the second output signal and free of second leg angle information, a second indicator of a strength of a second knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the second leg” in line 32-35, which seems to include the negative limitation “free of second leg angle information”, but the Examiner cannot find support for such a limitation in the specification as originally filed.  “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (see MPEP 2173.05(i)).
Claims 36-43 and 47 are rejected by virtue of their dependence from claim 35.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-43 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites “generating, based only on the first output signal and free of first leg angle information, a first indicator of a strength of a first knee flexor muscle of the subject while 
For example, it appears that the indicator of claim 35, lines 28-31 is not simply the first output signal since the generation of the indicator is “based” on the first output signal, rather than the first indicator being the first output signal.  
With respect to “based only on the first output signal”, the specification provides:

    PNG
    media_image1.png
    387
    714
    media_image1.png
    Greyscale

The indicator mentioned in the above passage cannot be the indicator of claim 35, lines 28-31 since it is not based only on the first output signal, but is based on, for example, a comparison between the output signals and reference data, rather than just output signals.  Also, paragraph 0161 of the specification provides an indicator generation that is based on more than a first output signal but on an average or a filtered average.  Thus, paragraphs 0160-0161 of the specification do not refer to the “generating, based only on the first output signal and free of first leg angle information, a first indicator of a strength” of claim 35, lines 28-31. 
Paragraphs 0167-0169 of the specification also require more than simply an output signal to generate the indicator.

Claim 35 recites “generating, based only on the second output signal and free of second leg angle information, a second indicator of a strength of a second knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the second leg” in lines 32-35, but it is not clear what this recitation means.  In particular, what is an indicator that is generated based only on the second output signal and free of second leg angle information?

With respect to “based only on the second output signal”, the specification provides:

    PNG
    media_image1.png
    387
    714
    media_image1.png
    Greyscale

The indicator mentioned in the above passage cannot be the indicator of claim 35, lines 32-35 since it is not based only on the second output signal, but is based on, for example, a comparison between the output signals and reference data, rather than just an output signal.  Also, paragraph 0161 of the specification provides an indicator generation that is based on more than a second output signal but on an average or a filtered average.  Thus, paragraphs 0160-0161 of the specification do not refer to the “generating, based only on the second output signal and free of second leg angle information, a second indicator of a strength” in line 32-35. 
Paragraphs 0167-0169 of the specification also require more than simply an output signal to generate the indicator.
Paragraphs 0144 and 0163 of the specification suggest that the indicator may be simply torque or force,1 but the Applicant’s arguments on pages 7-8 of the Amendment filed on 
Claims 36-43 and 47 are rejected by virtue of their dependence from claim 35.
Claim 42 recites “the first movable joint” in line 2 in which there is insufficient antecedent basis for this term in the claim.  Also, it is not clear if this recitation is supposed to be the same as, related to, or different from “a first pivotal mount” of claim 35, line 5.  The relationship between these two recitations should be made clear.
Claim 42 recites “the second movable joint” in line 3 in which there is insufficient antecedent basis for this term in the claim.  Also, it is not clear if this recitation is supposed to be the same as, related to, or different from “a second pivotal mount” of claim 35, lines 10-11.  The relationship between these two recitations should be made clear.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 35-38 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 03/094732 (Morgan)(previously cited), in view of U.S Patent No. 5,209,712 (Ferri)(previously cited), and further in view of U.S. Patent Application Publication No. 2008/0058172 (Tyree)(previously cited).
Morgan teaches that the hamstring muscle can be trained using equipment including a wooden board approximately 2 meters long with padded and/or upholstered areas for the knees and chest in which the subject kneels on the padded board, with their legs stabilized with ankle straps. The subject then slowly lowers their body against the force of gravity toward the prone position, while maintaining an open and constant hip angle. It is preferred that, as the body is lowered, the hamstring muscles bear the weight of the upper body for as long as possible to ensure that the muscles are contracted eccentrically at as long a length as possible. It is preferred that a period of this type of exercise consists of about 12 sets of six repetitions of eccentric contractions (page 13 and FIG. 1 of Morgan).
Morgan teaches the use of straps to hold the feet at the mat.  Morgan does not teach the specifics of what the straps look like. In the same field of endeavor of exercise equipment, Ferri discloses a strap that is used for coupling to the feet (FIGS. 1A and 2 of Ferri; col. 5, lines 25-40 of Ferri).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the strap of Ferri for attachment to the feet since a specific type of strap is required and Ferri teaches one such attachment and/or it is a simple substitution of one known element for another to obtain predictable results.  
The combination does not teach sensors coupled to the straps, but Morgan discloses that the hamstring muscles should bear the weight of the upper body for as long as possible to ensure that the muscles are contracted eccentrically at as long a length as possible (page 13, lines 8-25 
FIG. 1 of Morgan shows that the upper surface of the padded area for the knees is located above the anchor point for the strap.  Further, such knee pads are known to rise higher than the structure they are mounted to (FIGS. 2-4 of Tyree).  Further, Ferri suggests that the length between the anchor points and the strap may change depending upon the application and the position of the limb relative to the available anchor point, as evidence by the differences in the length among the various figures of Ferri, especially FIGS. 1A, 1B, and 2-12 of Ferri.  Despite these relative dimensions, Morgan, Ferri, and Tyree do not provide explicit dimensions for the height of the board, the height of the padded area, and the distance between the strap and the retaining means 90 that are in the board of Morgan.  This lack of explicit dimensions and the different lengths suggested by Ferri suggest that such dimensions are subject to the designer’s 
With respect to claim 35, the combination teaches or suggests an apparatus comprising:
a support having an engagement area configured to receive a first knee of a first leg of a subject and a second knee of a second leg of the subject while the subject is engaged in a kneeling position (the wooden board of Morgan; FIG. 1 of Morgan);
a first leg restraint (the combination of the strap 86 and its clip and the connections of the load sensor 110 of Ferri) mounted to the support via a first pivotal mount (one of the looped or hooked connections of the force sensor 110 is pivotable with the retaining means 90 of Ferri), and wherein the first leg restraint is configured to secure a first ankle of the subject relative to the support while the subject is engaged in the kneeling position and thereby secure the first knee of the subject to a first portion of the 
a second leg restraint (the combination of the strap 86 and its clip and the connections of the load sensor 110 of Ferri) mounted to the support via a second pivotal mount (one of the looped or hooked connections of the force sensor 110 is pivotable with the retaining means 90 of Ferri), and wherein the second leg restraint is configured to secure a second ankle of the subject relative to the support while the subject is engaged in the kneeling position and thereby secure the second knee of the subject to a second portion of the support while the subject performs an eccentric contraction of at least a hamstring muscle of the second leg;
a first force sensor (one of the sensors from the teachings of Ferri) connecting the first leg restraint to the first pivotal mount and configured to sense a first force applied to the first leg restraint and generate a first output signal; and
a second force sensor (another of the sensors from the teachings of Ferri) connecting the second leg restraint to the second pivotal mount and configured to sense a second force applied to the second leg restraint and generate a second output signal; and
an electronic processing device (the monitoring equipment of Ferri; col. 7, lines 5-15 of Ferri) configured for:
monitoring the first output signal and the second output signal (the monitoring equipment of Ferri receiving the data from the sensors of Ferri; col. 7, lines 5-15 of Ferri); 
generating, based only on the first output signal and free of first leg angle information, a first indicator of a strength of a first knee flexor muscle of the 
generating, based only on the second output signal and free of second leg angle information, a second indicator of a strength of a second knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the second leg (the monitoring equipment of Ferri determining force for display; col. 7, lines 5-15 of Ferri).
With respect to claims 36 and 38, these features would have been obvious in view of the optimization rationale provided above. Accordingly, the recitation “wherein said engagement area is one portion of the support and said first leg restraint and said second leg restraint are arranged on another portion of the support, said support being configured so that said knee-engagement area is operatively higher than said another portion” of claim 36 or “wherein said at least one knee support is operatively higher than said remainder of said support” of claim 38 would have been obvious.
With respect to claim 37, the combination teaches or suggests that said engagement area (the upper surface of the padded area for the knees; page 13 of Morgan) is at least one knee support configured in a stepped arrangement relative to a remainder of said support (see the above 103 analysis regarding the padding).
With respect to claim 41, the combination teaches or suggests that said first leg restraint and said second leg restraint are moveable relative to each other (the combination of the strap 86 and its clip and the connections of the load sensor 110 of Ferri for each leg are capable of this relative movement).

With respect to claim 43, the combination teaches or suggests that said first movable joint and said second movable joint are each detachable from said support (the retaining means 90 of Ferri and the board of Morgan are capable of this detachment).

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan, in view of Ferri, and further in view of Tyree, as applied to claims 35 and 37 above, and further in view of U.S. Patent No. 5,100,130 (Shoebrooks)(previously cited).
The combination of Morgan, Ferri, and Tyree teach claims 35 and 37 as described above.
Morgan teaches the use of padded areas including the knee support area (page 13 of Morgan).  Shoebrooks teaches that foamed rubber is a suitable padding material (col. 5, lines 45-68 and col. 6, lines 1-22 of Shoebrooks).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the foam material of Shoebrooks for the padding material of Morgan since a padding material is required and Shoebrooks teaches such a material and/or it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 39, the combination teaches or suggests that said at least one knee support is movable relative to said remainder of said support since a portion of the foam material of the combination is movable relative to the rest of the support.  
With respect to claim 40, the combination teaches or suggests that the at least one knee support is composed of foam (the foam material of the combination).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan, in view of Ferri, and further in view of Tyree, as applied to claims 35 and 37 above, and further in view of U.S. Patent Application Publication No. 2006/0052220 (Jackson)(previously cited).
The combination of Morgan, Ferri, and Tyree teach claims 35 and 37 as described above.
Morgan teaches the use of padded areas including the knee support area (page 13 of Morgan).  Jackson teaches that such pads may be movable for washing, replacement and the like (paragraph 0038 of Jackson).  It would have been obvious to one of ordinary skill in the art at the time of invention to have the pad movable so as to be able to wash or replace the pad.  With respect to claim 39, the combination teaches or suggests that said at least one knee support is movable relative to said remainder of said support (the above 103 analysis).

No prior art rejection of Claim 47
Claim 47 is not rejected under the prior art because the prior art is not capable of performing two completely contrary actions recited in claim 47.  That is, it is not possible for an electronic device to “generat[e], based only on the second output signal and free of second leg angle information, a second indicator of a strength of a second knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the second leg” as recited in claim 35, lines 32-35 and to “compar[e] the first output signal with reference data to generate the second indicator” as recited in claim 47, lines 5-6.  Since these two steps are contradictory, they are incapable of existing and being found in the prior art.

Response to Arguments
The Applicant’s arguments filed 9/13/2021 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph that were necessitated by the claim amendments filed on 9/13/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph that were necessitated by the claim amendments filed on 9/13/2021.
Prior art rejection 
The Applicant first argues that Morgan does not teach or suggest an electronic processing device configured for generating, based only on the first output signal and free of first leg angle information, a first indicator of a strength of a first knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the first leg; and generating, based only on the second output signal and free of second leg angle information, a second indicator of a strength of a second knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the second leg.  This argument is not persuasive since Ferri is relied upon for showing this component.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant then argues that Ferri fails to disclose an electronic processing device configured for generating, based only on the first output signal and free of first leg angle information, a first indicator of a strength of a first knee flexor muscle of the subject while the subject performs the eccentric contraction of the at least the hamstring muscle of the first leg; and generating, based only on the second output signal and free of second leg angle information, 
The Applicant asserts:

    PNG
    media_image2.png
    235
    713
    media_image2.png
    Greyscale

This argument is not persuasive.  Morgan does not teach sensors coupled to the straps, but Morgan discloses that the hamstring muscles should bear the weight of the upper body for as long as possible to ensure that the muscles are contracted eccentrically at as long a length as possible (page 13, lines 8-25 of Morgan).  In the same field of endeavor of exercise equipment, Ferri teaches that adding force sensors in the connecting lines and adding the accompanying monitoring equipment for the sensors allows the user to monitor the force being applied during use which provides useful feedback to the user (the force sensor 110 with its connections (FIGS. 16 of Ferri) and monitoring equipment; col. 7, lines 5-15 of Ferri).  It would have been obvious to one of ordinary skill in the art at the time of invention to couple a force sensor with its respective connections (that is, the looped and hooked connections of the force sensor in which 
The Applicant asserts:

    PNG
    media_image3.png
    87
    707
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    602
    707
    media_image4.png
    Greyscale


The Applicant asserts:

    PNG
    media_image5.png
    324
    712
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    580
    708
    media_image6.png
    Greyscale

These arguments are not persuasive.  In response to the Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Morgan does not teach sensors coupled to the straps, but Morgan discloses that the hamstring muscles should bear the weight of the upper body for as long as possible to ensure that the muscles are contracted eccentrically at as long a length as possible (page 13, lines 8-25 of Morgan).  In the same field of endeavor of exercise equipment, Ferri teaches that adding force sensors in the connecting lines and adding the accompanying monitoring equipment for the sensors allows the user to monitor the force being applied during use which provides useful feedback to the user (the force sensor 110 with its connections (FIGS. 16 of Ferri) and monitoring equipment; col. 7, lines 5-15 of Ferri).  It would have been obvious to one of ordinary skill in the art at the time of invention to couple a force sensor with its respective connections (that is, the looped and hooked connections of the force sensor in which one of them connects to the retaining means 90 that would be in the board of Morgan) between the strap of Ferri and the board of Morgan and to include the accompanying monitoring equipment for the sensor so as to monitor the force being applied during use which provides useful feedback to the user and/or so that the user can monitor whether the hamstring muscles bear the weight of the upper body for as long as possible to ensure that the muscles are contracted eccentrically at as long a length as possible.  No teachings of Morgan have been ignored but the system of Morgan has been improved or augmented by the teachings of Ferri.  
The rejection of the dependent claims are proper because the rejection of claim 35 is proper and the combination of references teach or suggest all the features of these claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the purposes of examination relative to the prior art, an indicator is interpreted to be simply torque or force.